DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraph 0016 of the Specification recites: “Certain embodiments disclosed herein include a battery-less A battery-less wireless device comprising…” (Emphasis added). It appears the phrase “a battery-less” has been repeated unnecessarily.  
Appropriate correction is required.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: claim 1 recites the phrase, “wherein the inductive element is a planar inductor designed to allow impedance matching with the energy harvester,” (emphasis added). It is unclear as to how the inductive element is to be designed so as to allow for impedance matching with the energy harvester of the claim. As best understood, such a feature appears to be inherent based upon the desired and selected inductive element configuration, i.e. the inductive element being a planar inductor. Again, it is unclear as to what “design” has been introduced with respect to the structure of the inductive element aside from it being a planar inductor. 
Claims 10-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: claim 10 recites the phrase, “wherein the harvesting antenna impedance matches the energy harvester and the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smoot et al. (U.S. Patent Publication Number 2013/0249301) in view of Song et al. (U.S. Patent Publication Number 2012/0256492).
Regarding Claim 1:
Smoot et al. discloses an antenna (Fig. 5, energy harvesting element 502 and its related discussion) for harvesting energy from frequency modulation (FM) radio signals (see, for example, paragraph 0032 which discloses the energy harvesting element 502 can be implemented to obtain energy from a variety of sources including radio frequency such as FM radio signals), comprising: a loop element coupled to an energy harvester (Fig.’s 5-6C, energy harvesting element 502 comprising connection 504/606, shown as respective circuit lines or wires, for coupling the energy harvesting element to rectify/boost 510/608/630, and their related discussion; see, for example, paragraphs 0030-0035 which disclose the circuit connection between the energy harvesting element and the rectify/boost circuitry. In this instance the “loop element” is seen by the Examiner as being the connection/lines/wires connecting the various components of the circuit as shown, as a ‘perfect conductor’); and an inductive element coupled to the loop element (Fig.’s 5-6C, energy harvesting element 502 comprising loop antenna 184, and their related discussion; see, for example, paragraphs 0030-0035, 0039, etc. which disclose the loop antenna is utilized within an inductive coupling environment), wherein the inductive element that extends an electric field of the loop element, wherein the loop element and the inductive element resonate at an FM frequency band (Fig.’s 5-6C, energy harvesting element 502 with connection 504/606, and their related discussion; see, for example, paragraph 0032 which discloses the energy harvesting element 502 can be implemented to obtain energy from a variety of sources including radio frequency such as FM radio signals). While Smoot discloses the RFID module, as shown within figures 1 and 2, includes planar antenna, Smoot fails to explicitly recite that the inductive element is a planar inductor.
However, in an attempt to expedite prosecution, Song et al. discloses an antenna for harvesting energy from frequency modulation (FM) radio signals (Fig.’s 1-2a, energy harvesting antenna 102/204, and its related discussion; see, for example, paragraph 0020), comprising: an inductive element coupled to the loop element, wherein the inductive element is a planar inductor designed to allow impedance matching with the energy harvester (Fig.’s 1-2a, 8-9, etc., energy harvesting antenna 102/204, and its related discussion; see, for example, paragraphs 0037-0040, etc. which disclose the antenna may be designed to have a flat shape). It would have been obvious to one of ordinary skill in the art before the effective filing date of 
Regarding Claim 2:
Modified Smoot teaches the limitations of the preceding claim 1. Modified Smoot, in further view of Smoot, discloses a capacitance element, wherein the capacitance element is configured to provide electrical capacitance to the loop element (Fig.’s 6A-6C, capacitor 620 and its related discussion; see, for example, paragraphs 0034-0036).
Regarding Claim 5:
Modified Smoot teaches the limitations of the preceding claim 1. Modified Smoot, in further view of Smoot, discloses wherein the inductive element includes an electrical conductor shaped with multiple turns (Fig.’s 5-6C, energy harvesting element 502 comprising loop antenna 184, and their related discussion; see, for example, paragraph 0030 which discloses the loop antenna can comprise multiple revolutions, or windings, of wire).
Claims 3, 10-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smoot et al. (U.S. Patent Publication Number 2013/0249301) in view of Song et al. (U.S. Patent Publication Number 2012/0256492) and in further view of Carr (U.S. Patent Publication Number 2017/0237466).
Regarding Claim 3:
Modified Smoot teaches the limitations of the preceding claim 2. Modified Smoot fails to teach wherein the capacitance element of the harvesting antenna is selected to optimize impedance matching with the energy harvester.
However, Carr discloses wherein the capacitance element of the harvesting antenna is selected to optimize impedance matching with the energy harvester (see, for example, paragraph 0066 which discloses the capacitance is controlled so as to provide a desired impedance match.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Smoot to select a capacitance element to optimize impedance matching, as taught within Carr, to maximize the capture of harvestable energy and power transfer. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).

Regarding Claim 10:
Smoot et al. discloses a battery-less wireless device (see, for example, paragraphs 0004-0005 which discloses a wearable item that does not require a replaceable power source, i.e. a battery), comprising a harvesting antenna for harvesting energy from frequency modulation (FM) radio signals (Fig.’s 5-6C, energy harvesting element 502 of energy harvesting system 180, and their related discussion; see, for example, paragraph 0032 which discloses the energy harvesting element 502 can be implemented to obtain energy from a variety of sources including radio frequency such as FM radio signals); and an energy harvester coupled to the harvesting antenna, wherein the energy harvester powers the wireless device from FM radio signals received by the harvesting antenna (Fig.’s 5-6C, energy harvesting element 502 coupled to rectify/boost 510/608/630, and their related discussion; see, for example, paragraphs 0030-0035). While Smoot discloses the utilization of UHF antenna 114, Smoot fails to teach said antenna is provided as a communication antenna.
However, Song et al discloses a wireless device, comprising: a harvesting antenna for harvesting energy from frequency modulation (FM) radio signals (Fig.’s 1-2a, energy harvesting antenna 102/204, and its related discussion; see, for example, paragraph 0020); a communication antenna for receiving and transmitting signals using a low energy communication protocol (Fig.’s 1-1a, communication antenna 114 and its related discussion; see, for example, paragraphs 0003, 0020, 0050, 0061). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Smoot to include a communication antenna, as taught within Song, to establish a more robust and “smart” wireless device capable of communicating and receiving useful information within an energy efficient manner. Furthermore, while Modified Smoot discloses a 
However, Carr discloses a wireless device comprising:  wherein the harvesting antenna impedance matches the energy harvester and the communication antenna (Fig.’s 3A-3B, antenna 340, impedance matching network 342, etc., and their related discussion; see, for example, Abstract, paragraphs 0009-0010, 0014, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Smoot to provide impedance matching, as taught within Carr, so as to maximize the capture of harvestable energy and power transfer.
Regarding Claim 11:
Modified Smoot teaches the limitations of the preceding claim 10. Modified Smoot, in further view of Song, discloses wherein the energy communication protocol is Bluetooth low energy (BLE) (Fig.’s 1-1a, communication antenna 114 and its related discussion; see, for example, paragraphs 0003, 0020, 0050, 0061, 0090, etc.; See also Carr paragraph 0008 for example).
Regarding Claim 12:
Modified Smoot teaches the limitations of the preceding claim 10. Modified Smoot, in further view of Smoot, discloses a loop element coupled to an energy harvester (Fig.’s 5-6C, energy harvesting element 502 comprising connection 504/606, shown as respective circuit lines or wires, for coupling the energy harvesting element to rectify/boost 510/608/630, and their related discussion; see, for example, paragraphs 0030-0035 which disclose the circuit connection between the energy harvesting element and the rectify/boost circuitry. In this instance the “loop element” is seen by the Examiner as being the connection/lines/wires connecting the various components of the circuit as shown, as a ‘perfect conductor’); and an inductive element coupled to the loop element (Fig.’s 5-6C, energy harvesting element 502 comprising loop antenna 184, and their related discussion; see, for example, paragraphs 0030-0035, 0039, etc. which disclose the loop antenna is utilized within an inductive coupling environment), wherein the inductive element is a planar inductor that extends an electric field of the loop element, wherein the loop element and the inductive element resonate at an FM frequency band (Fig.’s 5-6C, energy harvesting element 502 with connection 504/606, and their related discussion; see, for example, paragraph 0032 which discloses the energy harvesting element 502 can be implemented to obtain energy from a variety of sources including radio frequency such as FM radio signals; see also Song: Fig.’s 1-2a, 8-9, etc., energy harvesting antenna 102/204, and its related discussion; see, for example, paragraphs 0037-0040, etc. which disclose the antenna may be designed to have a flat shape).
Regarding Claim 13:
Modified Smoot teaches the limitations of the preceding claim 12. Modified Smoot, in further view of Smoot, discloses a capacitance element, wherein the capacitance element is configured to provide electrical capacitance to the loop element (Fig.’s 6A-6C, capacitor 620 and its related discussion; see, for example, paragraphs 0034-0036)
Regarding Claim 14:
Modified Smoot teaches the limitations of the preceding claim 13. Modified Smoot, in further view of Carr, discloses wherein the capacitance element of the harvesting antenna is selected to optimize impedance matching with the energy harvester (see, for example, paragraph 0066 which discloses the capacitance is controlled so as to provide a desired impedance match. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980)).
Regarding Claim 16:
Modified Smoot teaches the limitations of the preceding claim 12. Modified Smoot, in further view of Smoot, discloses wherein the inductive element includes an electrical conductor shaped with multiple turns (Fig.’s 5-6C, energy harvesting element 502 comprising loop antenna 184, and their related discussion; see, for example, paragraph 0030 which discloses the loop antenna can comprise multiple revolutions, or windings, of wire).
Claims 4, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smoot et al. (U.S. Patent Publication Number 2013/0249301) in view of Song et al. (U.S. Patent Publication Number 2012/0256492) in further view of Greene et al. (U.S. Patent Publication Number 2017/0027043).
Regarding Claim 4
Modified Smoot teaches the limitations of the preceding claim 2. Modified Smoot fails to teach wherein the capacitance element of the harvesting antenna is realized as a capacitive pad.
However, Greene et al. discloses wherein the capacitance element of the harvesting antenna is realized as a capacitive pad (see, for example, paragraphs 0087-0088 which disclose the use of capacitive pads). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Smoot to incorporate a capacitive pad, as taught within Greene, so as to provide a way in which a change in capacitance from an external source may be sensed.
Regarding Claim 6:
Modified Smoot teaches the limitations of the preceding claim 5. Modified Smoot fails to teach wherein the harvesting antenna is structured on a multi-layer substrate.
However, Greene et al. discloses wherein the harvesting antenna is structured on a multi-layer substrate (see, for example, paragraphs 0087-0088, 0133, etc. which disclose a wireless device constructed with two or more stacked printed circuit boards). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Smoot to incorporate the device on a multi-layer substrate, as taught within Greene, to provide an efficient and relatively low-cost design potentially capable of further improving the electromagnetic capability of the project.
Regarding Claim 7:
Modified Smoot teaches the limitations of the preceding claim 6. Modified Smoot, in further view of Greene, discloses wherein the multi-layer substrate includes at least a first layer and a second layer, wherein the first layer includes the inductive element and the capacitance element, and the second layer includes the capacitance element, wherein the first layer is stacked on top of the second layer (see, for example, paragraphs 0087-0088, 0133, etc. which disclose a wireless device constructed with two or more stacked printed circuit boards with the antenna on a top layer and the capacitive pads running from the top to the bottom).
Regarding Claim 8:
Modified Smoot teaches the limitations of the preceding claim 7. Modified Smoot, in further view of Greene, discloses wherein the first layer and the second layer are coupled by means of any of: capacitive coupling, inductive coupling, and vias (see, for example, paragraphs 0087-0088, 0133, etc. which disclose a wireless device constructed with two or more stacked printed circuit boards with the antenna on a top layer and the capacitive pads running from the top to the bottom).

Claims 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smoot et al. (U.S. Patent Publication Number 2013/0249301) in view of Song et al. (U.S. Patent Publication Number 2012/0256492) in further view of Carr (U.S. Patent Publication Number 2017/0237466) and in further view of Greene et al. (U.S. Patent Publication Number 2017/0027043).
Regarding Claim 15
Modified Smoot teaches the limitations of the preceding claim 13. Modified Smoot fails to teach wherein the capacitance element of the harvesting antenna is realized as a capacitive pad.
However, Greene et al. discloses wherein the capacitance element of the harvesting antenna is realized as a capacitive pad (see, for example, paragraphs 0087-0088 which disclose the use of capacitive pads). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Smoot to incorporate a capacitive pad, as taught within Greene, to provide a way in which a change in capacitance from an external source may be sensed.
Regarding Claim 17:
Modified Smoot teaches the limitations of the preceding claim 16. Modified Smoot fails to teach wherein the harvesting antenna is structured on a multi-layer substrate.
However, Greene et al. discloses wherein the harvesting antenna is structured on a multi-layer substrate (see, for example, paragraphs 0087-0088, 0133, etc. which disclose a wireless device constructed with two or more stacked printed circuit boards). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Smoot to incorporate the device on a multi-layer substrate, as taught within Greene, to provide an efficient and relatively low-cost design potentially capable of further improving the electromagnetic capability of the project.
Regarding Claim 18:
Modified Smoot teaches the limitations of the preceding claim 17. Modified Smoot, in further view of Greene, discloses wherein the multi-layer substrate includes at least a first layer and a second layer, wherein the first layer includes the inductive element and the capacitance element, and the second layer includes the capacitance element, wherein the first layer is stacked on top of the second layer (see, for example, paragraphs 0087-0088, 0133, etc. which disclose a wireless device constructed with two or more stacked printed circuit boards with the antenna on a top layer and the capacitive pads running from the top to the bottom).
Regarding Claim 19:
Modified Smoot teaches the limitations of the preceding claim 18. Modified Smoot, in further view of Greene, discloses wherein the first layer and the second layer are coupled by means of any of: capacitive coupling, inductive coupling, and vias (see, for example, paragraphs 0087-0088, 0133, etc. which disclose a wireless device constructed with two or more stacked printed circuit boards with the antenna on a top layer and the capacitive pads running from the top to the bottom).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smoot et al. (U.S. Patent Publication Number 2013/0249301) in view of Song et al. (U.S. Patent Publication Number 2012/0256492) in further view of Hur et al. (U.S. Patent Publication Number 2018/0006366).
Regarding Claim 9:
Modified Smoot teaches the limitations of the preceding claim 1. Modified Smoot fails to teach wherein at least the loop element and the inductive element are printed on a substrate, wherein the substrate is any one of: low temperature co-fired ceramic (LTCC), polyethylene terephthalate (PET), and paper.
However, Hur et al. discloses wherein at least the loop element and the inductive element are printed on a substrate, wherein the substrate is any one of: low temperature co-fired ceramic (LTCC), polyethylene terephthalate (PET), and paper (see, for example, claim 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Smoot to print the antenna on PET, as taught within Hur, to utilize a strong, and lightweight plastic which may offer a wide range of uses and implementations for said antenna.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smoot et al. (U.S. Patent Publication Number 2013/0249301) in view of Song et al. (U.S. Patent Publication Number 2012/0256492) in further view of Carr (U.S. Patent Publication Number 2017/0237466) and in further view of Hur et al. (U.S. Patent Publication Number 2018/0006366).
Regarding Claim 20:
Modified Smoot teaches the limitations of the preceding claim 12. Modified Smoot fails to teach wherein at least the loop element and the inductive element are printed on a 
However, Hur et al. discloses wherein at least the loop element and the inductive element are printed on a substrate, wherein the substrate is any one of: low temperature co-fired ceramic (LTCC), polyethylene terephthalate (PET), and paper (see, for example, claim 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Smoot to print the antenna on PET, as taught within Hur, to utilize a strong, and lightweight plastic which may offer a wide range of uses and implementations for said antenna.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836